Citation Nr: 0637732	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 disabling.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the VA Regional 
Office (RO).  

During the appeal, the RO in Muskogee assumed jurisdiction.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in February 2004.  A transcript of the 
hearing has been associated with the claims file.  

The Board notes that service connection for PTSD was 
established in a February 2003 rating decision, and a 30 
percent evaluation was assigned from March 22, 2002.  In an 
August 2005 rating decision, the AOJ assigned a 50 percent 
evaluation from September 26, 2003.  Since the increase to 50 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In an August 2005 rating decision, service connection for 
hypertension was granted.  This represents a full grant of 
the benefits sought.  

The Board notes that in February 2003, the veteran raised the 
issues of entitlement to service connection for depression 
and a sleep disorder secondary to PTSD.  These issues are 
referred to the AOJ.  

The issue of entitlement to service connection for a skin 
disorder is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no significant change in the veteran's 
PTSD during the appeal period.

2.  PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and reduced reliability, due to such symptoms as depressed 
mood, memory deficit, and sleep difficulty.

3.  Prostatitis was not manifest in service and not 
attributable to service, to include herbicide exposure in 
Vietnam.


CONCLUSIONS OF LAW

1.  A uniform 50 percent evaluation for PTSD is warranted 
during the appeal period.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

3.  Prostatitis was not incurred or aggravated in active 
service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In October 2003, the veteran was 
sent VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, a 
document issued in August 2005 constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The veteran had competent 
representation and opportunity for a hearing.  The record 
shows that the veteran was able to meaningfully participate 
in the adjudication of the claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  The Board notes that 
although the 4th and 5th elements were not addressed at this 
time, the Board herein is not granting service connection for 
prostatitis or a rating in excess of 50 percent, thus, that 
matter is moot with no prejudicial error as addressed below.  
The Board notes the veteran was informed of the rating 
formula for all possible schedular ratings for the applicable 
rating code in October 2003. 

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice in October 2003.  The veteran was notified of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by:  (1) informing the claimant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the claimant about the 
information and evidence the VA would seek to provide; 
(3) informing the claimant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran inform the RO of any information or evidence the 
claimant wanted the RO to obtain and requesting that the 
claimant provide copies of any private treatment records in 
the claimant's possession that pertained to the claim.

The notice of VCAA did not predate initial adjudication of 
the claims.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
August 2005 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
had competent representation and opportunity for a hearing.  
The record shows that the veteran was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).The claimant was provided VCAA content-complying 
notice and proper subsequent VA process.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).   

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection for prostatitis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



I.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2006), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the AOJ has determined that 
the veteran had a change in condition warranting a staged 
rating.  In March 2004, a 50 percent evaluation was assigned 
from September 26, 2003.  Although it is possible for there 
to have been a change in condition warranting a staged 
rating, there is nothing in the record that could lead to a 
conclusion that there was any significant change, effective 
the day of the September 26, 2003 report.  Therefore, based 
upon the objective evidence of record, a uniform rating is 
herein assigned, based on the theory of stabilization of 
ratings.  38 C.F.R. § 3.344.  In this regard, the Board notes 
that an October 2002 VA opinion notes a global assessment of 
functioning (GAF) score of 45.  This 2002 evidence is not 
dissimilar from the September 26, 2003 GAF score of 40, or 
the February 2004 VA examination report disclosing a GAF 
score of 40, or the March 2004 VA examination report noting a 
considerable degree of dysfunction in both his social 
functioning and in his capacity to work.  

The veteran asserts that a higher rating for PTSD is 
warranted.  Essentially, he asserts he has depression, memory 
deficit, anxiety, and sleep difficulty.  

The decision in this case is based on the whole of the 
evidence, to include the GAF scores, medical opinions, and 
the veteran's statements.  GAF scores assigned include a 
score of 45 in October 2002, 70 in January 2003, 57 in August 
2003, 40 in December 2003, 40 in February 2004 and 53 in 
March 2004.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  

An evaluation in excess of 50 percent for PTSD is not 
warranted.  A September 2001 private record of treatment 
notes he was oriented to time, place, and person.  Good 
recent and remote memory was noted.  He had an adequate 
attention span and was able to concentrate.  Language was 
noted to show accurate naming of objects and he had a full 
vocabulary.  On VA examination in January 2003, the veteran's 
mental status was noted to be very normal.  An August 2003 
private record of treatment notes he was oriented to time, 
place, and person.  No indication of a thought disorder was 
noted.  The report notes the veteran responded appropriately 
to conversational level speech.  Articulation was noted to be 
good.  On VA examination in March 2004, the examiner noted 
the veteran was casually and appropriately dressed.  He was 
oriented times four.  No evidence of a thought disorder in 
the sense of derailment, tangentiality, or circumlocution was 
noted.  Some suicidal thoughts were noted.  The report notes 
he engaged in verbal analysis well.  Abstract thinking was 
noted to be excellent.  

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  It is noted that he has reported 
that he was a medic in service; and the January 2003 VA 
examination report notes he has worked in a hospital as 
laboratory technician; however, he is not shown to be 
qualified to render an opinion that requires the medical 
expertise required in this case.  The Board has accorded more 
probative value to the observations of skilled medical 
professionals over that of lay statements.  

The Board notes that the probative value of a medical opinion 
is based on a multitude of factors, to include a physician's 
knowledge and skill in analyzing the data, access to the 
claims file, and the thoroughness and detail of the opinion.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board finds that while there is some evidence to support 
a 70 percent rating, the veteran's PTSD symptoms are 
contemplated by the 50 percent evaluation assigned.  While 
the veteran's private examiner, in reports dated in September 
2003, January 2004 and February 2004, has cited the rating 
criteria for a 70 percent rating and ascribed the symptoms 
contained in therein to the veteran, the examiner diagnosed 
not only PTSD, but also dysthymic disorder, generalized 
anxiety disorder, intermittent explosive disorder, insomnia, 
obsessive compulsive disorder, and panic disorder with 
agoraphobia.  In addition, while the September 2003, January 
2004, and February 2004 private reports note significant 
deficits in judgment and thinking due to such symptoms as 
speech intermittently illogical, obscure, or irrelevant, in a 
September 2001 private record of treatment, language was 
noted to show accurate naming of objects and the veteran had 
a full vocabulary.  A December 2001 VA treatment record notes 
no abnormal speech.  A March 2002 VA treatment record notes 
he was alert and oriented.  An August 2003 private record of 
treatment notes the veteran responded appropriately to 
conversational level speech, and articulation was noted to be 
good.  The March 2004 VA examiner specifically stated that 
although the veteran tended to ramble, his conversation 
tended to be on topic and reasonably well-organized, and that 
he engaged in verbal analysis well.  

As to obsessional rituals referenced in the September 2003, 
January 2004 and February 2004 private reports, remarkably, 
the record is absent any other reference to obsessional 
rituals.  VA examination reports dated in January 2003 and 
March 2004, as well as treatment records dated from 2002 to 
2005, are negative for mention of obsessional rituals which 
interfere with routine activities.  The Board notes that the 
January 2004 and February 2004 private reports are of 
diminished probative value as the examiner has failed to 
identify any particular obsessional ritual, other than a 
statement to the effect that the veteran, "obsessively 
pursues anything he starts."  Thus, the Board finds the 
private examiner's opinion in this regard to be less 
probative than the other opinions of record.  

In regard to the notation in the September 2003, January 
2004, and February 2004 private reports of near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, and neglect of 
personal appearance and hygiene, the Board notes that on VA 
examination in January 2003, the examiner noted the veteran 
was cleanly dressed and participated in the examination with 
good cooperation.  In an August 2003 private report, the 
examiner noted the veteran arrived on time, having driven 
himself.  His hair was noted to be neatly combed and he was 
well groomed.  The March 2004 VA examiner specifically stated 
that the veteran was able to carry out his activities of 
daily living, including his personal hygiene as well as 
dressing and feeding and managing money 

without difficulty.  The 50 percent evaluation assigned for 
PTSD contemplates occupational impairment due to depressed 
mood, impairment of memory, irritability, and sleep 
difficulty.  The Board notes that an August 2001 private 
treatment record notes that hip and leg pain interrupted the 
veteran's sleep, not PTSD.  

As to the private examiner's reference to spatial 
disorientation, the Board notes that in the examiner's 
September 2003 report, the examiner specifically noted while 
not oriented to date, the veteran was oriented to person, 
place, and situation.  Aside from the private examiner's 
notations of spatial disorientation, the evidence shows the 
veteran has consistently been oriented.  A September 2001 
private record of treatment notes he was oriented to time, 
place, and person.  In a December 2001 VA treatment record, 
the examiner noted the veteran was alert and oriented.  An 
August 2003 private record of treatment notes he was oriented 
to time, place, and person.  On VA examination in March 2004, 
the veteran was noted to be oriented times four.  

The Board notes that Social Security Administration (SSA) 
records note unemployability due to a back disability and 
hypertension, not PTSD.  The Board finds the veteran's 
overall disability picture is represented by the 50 percent 
evaluation assigned.  

The Board notes that the veteran is married.  In a May 2003 
VA treatment record, it was noted that the veteran worked 
with his wife in the family green house.  An August 2003 
private report notes the veteran arrived on time for his 
appointment, having driven himself.  Clearly, he is able to 
function independently.  

In sum, the veteran's PTSD is manifested by symptoms to 
include depressed mood, some memory deficit, sleep 
difficulty, and depression.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  



II.  Service Connection 

Criteria

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury, which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
and 3.304 (2006).  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran asserts that prostatitis is related to service.  
Service medical records are negative for findings, treatment, 
or a diagnosis of prostatitis.  A July 1995 private treatment 
record notes the prostate was normal.  A December 2001 record 
notes an enlarged prostate, chronically with slight 
occasional dysuria.  A March 2002 VA treatment record notes a 
history of prostatitis and that he was asymptomatic.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that prostatitis is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The most probative evidence consists of the 
contemporaneous service medical records showing the 
genitourinary system was normal at separation, and a remote 
onset of an enlarged prostate.  Such evidence is far more 
probative than the veteran's unsupported lay opinion.  There 
is no competent evidence linking any prostatitis or an 
enlarged prostate to service.  

In regard to the veteran's assertion that prostatitis is 
related to exposure to Agent Orange exposure during service 
in Vietnam, the Board notes that it is clear from the 
veteran's DD Form 214 that he served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  Prostatitis, 
however, is not a disease, which is presumptive of service-
connection by reason of having a positive association with 
exposure to an herbicide agent.  The Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).  

The preponderance of the evidence is against the veteran's 
claim and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.  


ORDER

A uniform 50 percent evaluation for PTSD is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

A rating in excess of 50 percent for PTSD is denied.  

Service connection for prostatitis is denied.  


REMAND

Initially, the Board notes that the veteran is in receipt of 
a Combat Action Ribbon.  At the hearing before a hearing 
officer at the RO, the veteran testified that while serving 
as a medic in the field in Vietnam, he was wet much of the 
time, and went for long periods without any socks, which 
caused his dermatological disorders.  

A June 1995 private treatment record notes tinea versicolor 
and thick skin over the knuckles.  In addition, a September 
1998 private treatment record notes a history of having had 
some skin lesions removed from his left neck.  On 
examination, there were some skin tags, and tinea-type 
findings were noted in the left inguinal area.  By letter 
dated in September 1998, the veteran's private physician 
noted a 1.2- cm, keratotic papule of the left temple, 
consistent with a seborrheic keratosis.  A January 2004 VA 
treatment record reflects complaints of vague mottling and a 
little itching at times on the right neck.  The relevant 
assessments were xerosis/dermatitis on the nape of the neck, 
and likely history of tinea cruris.  A January 2004 VA 
treatment record reflects assessments of hypopigmentation of 
the right cheek, possible "P. alba," xerosis/dermatitis on 
the nape of the neck, and likely history of tinea cruris.  A 
February 2005 VA treatment record notes occasional itching in 
the inguinal area, and that seborrhea of the face was under 
control.  There is insufficient evidence to determine whether 
a skin disorder is related to service.  38 C.F.R. § 3.159.  

The Board notes that at the February 2004 hearing at the RO, 
the veteran stated that he had undergone a VA Agent Orange 
examination within the previous three years at Bonham VA 
Medical Center.  While the treatment records during this 
period have been associated with the claims file, an Agent 
Orange examination is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran for a VA 
examination.  The claims file should be made 
available to the examiner.  The examiner should 
respond to the following:  Is it at least as 
likely as not that any identified skin disorder 
is related to service?  

2.  The AOJ should attempt to obtain the VA 
Agent Orange examination from the Bonham VAMC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


